t c memo united_states tax_court phillip m welch and dorothy ellen welch petitioners v commissioner of internal revenue respondent docket no filed date joseph granberry shannonhouse iv for petitioners edith moates for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following tax deficiencies additions and penalties with respect to petitioners' joint income_tax and mr welch's separate income_tax year deficiency dollar_figure big_number additions to tax and penalties sec_6651 sec_6662 dollar_figure big_number dollar_figure big_number all section references are to the internal_revenue_code_of_1986 as amended and in effect during the years in issue all rule references are to the tax_court rules_of_practice and procedure references to petitioner are to phillip m welch after concessions the issues for decision are whether petitioners are entitled to deduct payments made pursuant to an agreement between petitioner and mr a c rahill under which mr rahill transferred his accounting practice to petitioner on the theory that the payments represent the amortized cost of a covenant_not_to_compete or a client list and whether petitioner is liable for the accuracy-related_penalty determined by respondent pursuant to sec_6662 findings_of_fact at the time petitioners filed the instant petition they resided in oklahoma city oklahoma petitioners were husband and wife during and filed a joint federal_income_tax return for that year they separated during and petitioner filed a separate_return for that year petitioners used the cash_receipts_and_disbursements_method of accounting to report income and expenses on both returns petitioner has practiced accounting since and has been licensed as a certified_public_accountant since after graduating from college petitioner was employed by mr a c rahill a public accountant from through from through petitioner was employed by an oil company and he performed bookkeeping services for other clients in petitioner entered into the agreement with mr a c rahill that is in issue in this case and he began his own accounting practice during the years in issue he engaged in his own accounting practice prior to mr a c rahill practiced public accounting in the oklahoma city area mr rahill’s clients consisted of individuals and closely held corporations he had been retained by some clients to provide accounting services for as long as years shortly before the subject agreement was executed the criminal_investigation_division of the internal_revenue_service seized the records of of mr rahill's clients in general the records that were seized included copies of federal_income_tax returns ledgers and journals profit and loss statements records of inventory records of accounts_payable and receivable computer storage media and printouts and papers used in the preparation of various tax returns shortly after mr rahill's death in october or november of the criminal_investigation_division returned the seized records to petitioner sometime before mr rahill agreed to transfer his accounting practice to petitioner it was discovered that he had an abdominal aortic aneurysm mr rahill disclosed his condition to petitioner the agreement describes mr rahill's medical_condition as follows contingency and effective date rahill has disclosed and welch petitioner is aware of severe and life threatening health problems which are imminent on date shortly before mr rahill underwent surgery to correct the aneurysm his physician scott k lucas m d wrote the following letter to mr rahill's attorney dennis roberts dear mr roberts this letter is in response to your request regarding mr a c rahill's condition and prognosis as you know he has been diagnosed with a six centimeter in diameter abdominal aortic aneurysm the aneurysm itself is asymptomatic thus far but it is of such a large size that operative repair is indicated to prevent the life threatening condition of rupture of the aneurysm the size of the aneurysm makes its presence a life threaten- ing condition and elective operation is scheduled for later next week the operation will entail removing the aneurysm and replacing a segment of the abdominal aorta with a dacron graft the risk is approximately in the five percent range with approximately one percent risk of mortality mr rahill's risk is somewhat higher than normal regarding infection because of the previously placed colostomy and his recent infection of the epididymis as we discussed i think that stress is to be avoided prior to the operation because of possible elevations in blood pressure causing leakage or rupture of the aneurysm his recovery time will entail approximately ten days to two weeks in the hospital and approximately six weeks further recovery at home i hope that this letter answers your questions please feel free to contact me if you desire further information sincerely scott k lucas m d skl bp the surgery described by dr lucas took place several days later mr rahill died during the operation mr rahill wa sec_65 years of age at the time of his death before date an accountant who was working for mr rahill resigned to take a different job mr rahill approached petitioner and proposed that they share office space mr rahill suggested that petitioner continue to practice accounting under his own name but help manage mr rahill's accounting business petitioner and mr rahill did not reach agreement on this proposal on date mr rahill and petitioner entered into the subject agreement under which petitioner agreed to assume mr rahill's accounting practice petitioner also agreed to pay percent of the gross revenues earned from the clients listed on a schedule attached to the agreement for a 48-month period the agreement was drafted by mr rahill's attorney mr dennis roberts the agreement provides as follows transfer of accounts as of the effective date of the agreement welch agrees to assume the accounting practice of rahill the parties agree that this practice is represented by the clients contained in the list attached hereto as schedule a welch agrees to pay rahill one hundred percent of the average annual gross revenues earned from the clients set out in schedule a the average annual gross revenues being determined by actual revenues for a forty- eight month period beginning with the effective date of the agreement the amount_paid under this agreement will be in consideration for rahill's cooperation and covenant_not_to_compete future payments will be of the monthly receipts payable on the tenth of each month for a period of four years the final payment will be due on the tenth day of the forty-ninth month following the effective date of the agreement this final payment will equal one hundred percent of gross revenues earned whether billed and collected or not less the sum of all payments previously made during the forty-eight month period of this agreement for the purposes of payments required by this paragraph the term clients shall also include any new business entities or enterprises entered into by present clients listed on schedule a but only if such new business or enterprise is owned by fifty-one percent or more or is controlled by the present clients or client’s spouse or children also if any client listed on schedule a ceases to be a client during the term of this agreement and later becomes a client again such client's billing shall be included for purposes of computing the payments due under this paragraph rahill shall transfer all his client files work papers and other like items necessary for an accounting firm to handle its clients to welch such assignment shall not include any accounts_receivable billed or unbilled and also not included in the assignment are any liabilities existing or contingent of rahill as provided above mr rahill was to transfer all of his client records and work papers to petitioner and petitioner assumed no liabilities and received no rights to any of mr rahill's accounts_receivable there is attached to the agreement a list of the clients who made up mr rahill's accounting practice the agreement calls for mr rahill to refrain from soliciting the business of or otherwise performing services for any of the listed clients for a period of years unless expressly requested by petitioner the agreement provides as follows covenant_not_to_compete rahill agrees that from and after the date of this agreement for a period of four years he will not unless acting upon a request of welch directly or indirectly solicit business from the existing clients listed on schedule a or perform directly or indirectly any service for any of the existing clients listed on schedule a of a nature which could have been rendered by welch the agreement makes no provision for the abatement or termination of the payments to mr rahill or his assigns in the event of mr rahill's death or disability the agreement contains mr rahill's representation and warranty that the payments received under the agreement are for his covenant_not_to_compete and that the payments would be reported for federal_income_tax purposes as ordinary_income the agreement states as follows rahill agrees that the payments_to_be_received under paragraph of this agreement are payments for his covenant_not_to_compete and agrees that he will report the payments for the covenant_not_to_compete as ordinary_income for the purposes of federal_income_tax reporting the agreement and the rights prescribed thereunder were expressly made nonassignable by petitioner however the agreement provided that mr rahill contemplated assignment of his rights under the agreement and that petitioner approved of the assignment after entering into the agreement mr rahill assigned his right to receive the payments under the agreement to the a c rahill irrevocable family_trust family_trust the record does not reveal the terms of the family_trust petitioner made all of his payments under the agreement to the family_trust petitioner prepared the family trust's income_tax returns petitioner paid the following amounts to mr rahill's family_trust under the agreement tax_year amount_paid dollar_figure big_number big_number big_number big_number total big_number the agreement requires mr rahill to assist petitioner in the transfer of the client accounts the agreement provides as follows assistance in transfer of accounts rahill does hereby agree to assist welch petitioner as reasonably needed subsequent to the effective date of this agreement in order to assure an orderly and efficient transfer of accounts to welch rahill will use his best efforts to facilitate the transfer to prevent loss to welch in return for the above consideration rahill will be committed to spend hours maximum to aid in the orderly transfer of accounts to welch any time required over and above the forty hours per month welch will pay rahill at a mutually agreed rate per hour the agreement did not require petitioner to retain any of the persons employed by mr rahill at the time of the agreement mr rahill employed ms mary ann martin and ms cathy rahill who is mr rahill's daughter after entering into the agreement petitioner hired both of these persons and two additional employees ms janet ramsey an accountant and mrs dorothy ellen welch petitioner’s wife at the time who performed bookkeeping tasks it appears from the record that all of these employees worked for petitioner during both of the years in issue after the agreement was executed petitioner leased mr rahill's office pincite northwest expressway directly from the landlord after moving petitioner remodeled mr rahill's former offices and expanded them by approximately square feet in a separate agreement petitioner leased all of the equipment and furniture that mr rahill had used in his practice including a large computer a small computer desks and various and sundry other office equipment the lease required petitioner to pay dollar_figure per month to mr rahill for a term of years at the end of each of the years following the agreement the number of listed clients who no longer retained petitioner the percentage that that number represents of and the revenues received from the remaining clients expressed as a percentage of the gross_receipts realized by mr rahill in the year prior to the sale dollar_figure are as follows period number of listed percentage clients lost lost dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure revenue from remaining listed clients as a percent of gross_receipts in the year prior to sale during the years listed above petitioner did not provide services to the listed clients that were materially different from the services mr rahill had provided and petitioner did not raise his fees on the schedule c for petitioner's accounting business that is attached to petitioners' joint federal_income_tax return petitioners deducted dollar_figure labeled covenant_not_to_compete similarly on the schedule c for petitioner's accounting practice that is attached to his separate_return for petitioner deducted dollar_figure labeled covenant_not_to_compete respondent issued a notice_of_deficiency to petitioners pertaining to their joint tax_return and issued a notice_of_deficiency to petitioner for his tax_return in each notice respondent disallowed the deduction labeled covenant_not_to_compete the notice_of_deficiency issued to petitioners for explains respondent's determination as follows the dollar_figure deducted for amortization of a covenant_not_to_compete is not allowed because any value of the covenant_not_to_compete included in your contract of purchase with a c rahill dated date is inseparable from the total purchase_price accordingly your taxable_income is increased dollar_figure except for the amount of the deduction respondent's explanation in the notice_of_deficiency is identical to that quoted above opinion petitioner agreed to assume the seller's accounting practice which was composed of enumerated clients and to pay the seller percent of the monthly receipts from those clients during a 48-month period in a separate agreement petitioner leased the seller's office equipment for a term of years and agreed to pay dollar_figure per month petitioner also took over the seller's office by leasing it directly from the landlord and he hired the seller's employees petitioners claim to be entitled to deduct the monthly payments that petitioner made to the seller during and in the amounts of dollar_figure and dollar_figure respectively petitioners claim that the deductions are proper under sec_167 on the ground that they represent the amortized cost either of the seller's covenant_not_to_compete contained in the agreement or alternatively the amortized cost of the seller's client list petitioners' preferred theory is that the subject payments were made in consideration of the covenant_not_to_compete the useful_life of which is established by the term of the agreement months petitioners argue in the alternative that the payments are entirely allocable to the seller's client list and that the client list has a useful_life in petitioner's business of or years petitioners introduced expert testimony in support of their position that the useful_life of the client list i sec_4 or years respondent's position is that the covenant_not_to_compete lacked economic reality in view of the seller's age and imminent severe and life threatening health problems that led to his death on the operating table within days of the agreement as to petitioners' position that the payments are deductible as the amortized cost of the seller's client list respondent introduced the testimony of an expert witness to establish that no more than percent of petitioner's payments to the seller are allocable to the client list and that the useful_life of the client list was no less than years generally sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-3 income_tax regs extends the depreciation deduction to intangible assets which are used_in_the_trade_or_business for only a limited period of time the length of which can be determined with reasonable accuracy the above regulation states as follows intangibles if an intangible asset is known from experience or other factors to be of use in the business or in the production_of_income for only a limited period the length of which can be estimated with reasonable accuracy such an intangible asset may be the subject of a depreciation allowance examples are patents and copyrights an intangible asset the useful_life of which is not limited is not subject_to the allowance for depreciation no allowance will be permitted merely because in the unsupported opinion of the taxpayer the intangible asset has a limited useful_life no deduction for depreciation is allowable with respect to goodwill thus generally if an intangible asset is shown to have an ascertainable value and a limited useful_life which can be determined with reasonable accuracy the depreciation allowance may be utilized the significant question for purposes of depreciation is whether the asset is capable of being valued and whether that value diminishes over time 507_us_546 covenants not to compete and client lists may constitute amortizable intangible assets see id 356_f2d_28 5th cir 61_tc_461 52_tc_416 45_tc_380 in passing we note that for intangibles acquired after date sec_197 allows a taxpayer to amortize the adjusted_basis of the intangibles ratably over a year period revenue reconciliation act of publaw_103_66 sec a 107_stat_312 covenant_not_to_compete in this case the seller wa sec_65 years of age at the time he entered into the subject agreement with petitioner he was not only suffering from the abdominal aortic aneurysm that led to his death but he also had other health problems including a colostomy and an infection of the epididymis the seller's actions are consistent with the actions of a person who intended to permanently retire due to age and health problems nothing in the record suggests otherwise in fact the agreement makes express reference to the fact that the seller had severe and life threatening health problems which are imminent it fails to provide that petitioner's payments would cease in the event of the seller's death or inability to practice accounting and it makes reference to the fact that the seller planned to assign the payments to a family_trust petitioners attempt to minimize the severity of the seller's health problems they argue that the surgery to correct the seller's aortic aneurysm was elective and not mandatory and they point out that a letter written by the seller's physician states that the risk of death from the operation wa sec_1 percent however we are not persuaded by petitioners' argument on this point and we note that they did not call the seller's physician as a witness in this case petitioners also argue as follows further where the tax positions of the parties to a contractual transaction are antithetical courts have been loath to look behind the contract 209_f2d_761 10th cir this is due in no small measure to the fact that the presumed tax consequences likely effect sic the economic bargain between the parties in joan c clesceri v united_states u s t c u s d c no dist ill an allocation to a covenant not to complete sic in an agreement for the sale of a refuse business was held to be binding for tax purposes even when the selling party was aware he was terminally ill when the contract was entered into the cases cited by petitioners are not applicable to this case in both of those cases the taxpayers rather than the commissioner sought to vary the terms of an agreement in each case the taxpayer reported the proceeds of the sale of stock or the sale of business_assets as allocable entirely to the stock or to the assets contrary to an agreement with the buyer under which a portion of the proceeds was allocated to a covenant_not_to_compete 209_f2d_761 10th cir affg 19_tc_718 clesceri v united_states aftr 2d ustc par n d ill in each case the court held the taxpayer to the agreement on the ground that the taxpayer had failed to introduce sufficient justification to be relieved of its terms in hamlin's trust v commissioner supra pincite the court states as follows while acting at arm's length and understandingly the taxpayers agreed without condition or quali- fication that the money received should be on the basis of dollar_figure per share for the stock and dollar_figure per share for the agreement not to compete having thus agreed the taxpayers are not at liberty to say that such was not the substance and reality of the transaction citations omitted in clesceri v united_states aftr 2d pincite ustc par at big_number the court stated as follows in summary we hold that where the parties to a sales agreement have assigned a value to a covenant strong_proof must be adduced for either of them to overcome or modify the allocation we further hold that evidence indicating that the covenant lacks economic reality is not strong_proof justifying disregarding the parties' allocation for other cases in which the taxpayers sought to vary the terms of a contractual allocation see generally 378_f2d_771 3d cir vacating 44_tc_549 264_f2d_305 2d cir affg 29_tc_129 contrary to the implication of petitioners' argument neither the commissioner nor this court is bound to accept a contractual allocation to a covenant_not_to_compete see eg 294_f2d_52 9th cir affg 34_tc_235 86_tc_1284 the economic reality of a transaction rather than the form in which it is cast governs for federal_income_tax purposes hamlin's trust v commissioner supra pincite landry v commissioner supra in order for a contractual allocation to be upheld it must be shown to have some independent basis in fact or some arguable relationship with business reality such that reasonable men genuinely concerned with their economic future might bargain for such an agreement schulz v commissioner supra in this case respondent determined that the realities of the transaction are different from the form in which the seller and petitioner clothed the transaction id respondent determined that the payments purportedly for the seller's covenant_not_to_compete were inseparable from the total purchase_price and disallowed the deduction we find that petitioners have not met their burden of proving that the covenant_not_to_compete had economic reality see rule a in view of the seller's age and health problems and the other facts and circumstances of this case we are not persuaded that petitioners have proven that the covenant had any independent basis in fact or arguable relationship with business reality such that reasonable persons genuinely concerned with their economic futures might bargain for it see schulz v commissioner supra pincite 61_tc_461 58_tc_610 mckinney v commissioner tcmemo_1978_448 client list petitioners' alternative argument is that the entire amount_paid to the seller dollar_figure must be allocated to the client list acquired under the agreement they further argue that the client list had a useful_life in petitioner's business of or years petitioners submitted the expert report and testimony of dr james alexander in support of their argument that the useful_life of the client list wa sec_4 or years we note that dr alexander was not asked to place a value on the client list rather petitioners argue that no part of the amount_paid can be allocated to goodwill or the going_concern_value of the business with the result that the value of the client list must equal the amount_paid by petitioner dr alexander based his opinion that the useful_life of the client list wa sec_4 to years on the cumulative effect of four actuarial factors that could be expected to cause a client to leave petitioner for another accountant the factors used by dr alexander are death relocation retirement and client turnover dr alexander concluded that the average death rate wa sec_5 percent the average relocation or migration rate wa sec_5 percent the average retirement rate was percent and the average turnover rate wa sec_5 percent he concluded that the sum of these percentages percent would be the rate at which petitioner could expect to lose clients from the list resulting in a useful_life of to years we review dr alexander's computation of each of these factors below death rate dr alexander grouped of the listed clients into groups in accordance with their life expectancy he determined the life expectancy of the clients using the actuarial_tables in irs publication he used only actuarial rates for males he grouped the clients into 5-year cohorts ie clients with a life expectancy of to years to years to years to years etc dr alexander divided the number of individuals in each cohort by the life expectancy of that cohort to arrive at an expected annual number of deaths for that cohort he then added the annual deaths for each cohort to arrive at an expected annual number of deaths among the listed clients of deaths per year based thereon dr alexander concluded that the death rate for the persons on the client list was dollar_figure percent it appears that dr alexander reached this result by dividing the expected annual client deaths per year by rather than by dr alexander's computation is as follows cohort life expectancy expected mortality client sec_11 deaths dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure annual deaths death rate dollar_figure relocation rate dr alexander computed a relocation factor based upon unpublished data from the internal_revenue_service entitled yearly county to county migration flows that shows the number of out migrants from oklahoma county for the 10-year period to he found that the average number of persons leaving oklahoma county during that period was dollar_figure percent of the average population he rounded this percentage to percent one assumption underlying dr alexander's analysis is that all of the listed clients are located in oklahoma county we cannot verify that assumption from the record in this case another assumption is that any client who moves out of oklahoma county will seek another accountant that assumption ignores the fact that the oklahoma city metropolitan area spans several counties and that a number of other counties are in relatively close proximity to oklahoma county contrary to dr alexander's assumption it is not apparent that a client who moves to a nearby county or even to another state will necessarily change accountants retirement dr alexander also considered the effect of retirement on the useful_life of the subject client list he analyzed data provided by petitioner showing the fees paid_by and the age of each client he noted a dramatic drop-off in fee income per client beginning at age dr alexander concluded that this decrease is due to the client's having moved into the retirement phase and thereby requiring less fee-based accounting services his report states as follows based on our calculations we estimate a loss of approximately percent in fee income per year due to retirement dr alexander did not include his calculations in his report we agree with dr alexander that his chart of the average fee versus age distribution of clients on the subject list suggests that the fees paid_by clients who are older than years of age are substantially less than those paid_by younger clients especially those between the ages of and we might also agree that this correlation should be taken into account in valuing the subject list however we are not sure what this correlation has to do with the useful_life of the list as suggested by dr alexander a client who retires still has a need for an accountant it is just not as great a need in fact the chart of average fee versus age distribution in dr alexander's report shows that fees were paid_by clients in the three oldest age groups to years to years and to years client turnover dr alexander states that despite an accountant's best efforts to maintain client relation- ships and often due to factors completely outside the accountant-client relationship a certain number of clients can be expected to drift away to other firms dr alexander considered the effect of this client turnover on the useful_life of the client list he based his analysis on the opinion of mr albert s williams in his manual on your own how to start your own cpa firm according to dr alexander mr williams writes 'typically the number of terminating clients ranges between to percent of a given practice' p dr alexander chose percent as a client turnover rate dr alexander did not explain why the use of this annual client turnover factor does not overlap the effect of death retirement and relocation respondent introduced the expert report and testimony of mr paul meade in summary mr meade concluded that the amount_paid by petitioner for the seller's accounting practice should be allocated as follows going concern goodwill client list non-compete covenant total dollar_figure -- big_number -- big_number as depicted above mr meade concluded that approximately percent of the amount_paid by petitioner dollar_figure must be allocated to going-concern value and the remainder dollar_figure must be allocated to the client list mr meade also concluded that the useful_life of the client list in petitioner's accounting business is at least years mr meade used an income analysis in order to compute the useful_life of the subject client list in petitioner's business based upon published industry figures he concluded that a business like the seller's accounting business would realize operating income before the owner's salary in the amount of percent of gross_receipts in view of the fact that the subject agreement calls for petitioner to pay percent of the gross_receipts to the seller for months mr meade concluded that petitioner would receive percent of the gross_receipts of the business for the first years and percent of the gross_receipts thereafter he computed the present_value of the amount to be realized by petitioner using a discount rate of percent mr meade's analysis assumes that petitioner could expect to lose clients listed on the seller's client list ratably over the useful_life of the client list and further assumes that petitioner's gross_sales would be reduced pro_rata for example if the useful_life of the client list were assumed to be years then mr meade assumed that petitioner would lose percent of the clients and suffer a reduction of gross revenues of percent in the first year percent in the second year percent in the third year percent in the fourth year and percent in the fifth year mr meade made three computations of the present_value of the net amount to be realized by petitioner the computations assumed that the useful lives of the client list were years years and years respectively an expanded version of mr meade's computations in which all columns other than the loss factor and discount factor are expressed in dollars is as follows years year years year years year gross_sales loss factor dollar_figure adjusted sales operating income paid to seller net to buyer discount factor present_value paid to seller present_value net to buyer dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure gross_sales loss factor dollar_figure adjusted sales operating income paid to seller net to buyer discount factor present_value paid to seller present_value net to buyer dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure gross_sales loss factor dollar_figure adjusted sales operating income paid to seller net to buyer discount factor present_value paid to seller present_value net to buyer dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- -- -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure set out below is a summary of mr meade's three cash-flow analyses which show on a present_value basis the total operating income to be derived from the seller's clients the portion of the operating income that would be paid to the seller and the net amount to be derived by petitioner total operating income amount_paid to seller net to buyer years dollar_figure years dollar_figure years dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure based upon the above computations mr meade concludes that the useful_life of the client list in petitioner's business must be at least years in order to permit petitioner to realize an amount dollar_figure that approximates the gross_sales of the business in the year prior to the subject transaction in the amount of dollar_figure mr meade described this amount during his testimony as the historical economic value of the prac- tice thus mr meade equates the gross_receipts from the subject accounting business for year with the economic value of the business to the owner it is not evident to us why a hypothetical buyer would enter into the trans- action only if the buyer netted approximately dollar_figure allocation between client list and going concern in 92_tc_1314 we described going-concern value as follows going-concern value is an intangible nonamortizable capital_asset that is often considered to be part of goodwill goodwill has been defined as the expectancy of both continuous excess earning capacity and also of competitive advantage or continued patronage 65_tc_847 emphasis added on the other hand going-concern value has also been described as related less to the business reputation and the strength of customer loyalty than to the operating relationship of assets and personnel inherent in an ongoing business going-concern value has been defined as the additional element of value which attaches to property by reason of its existence as an integral part of a going concern 68_tc_563 17_tc_506 going-concern value is manifested in the business' ability to resume business activity without interruption and to continue generating sales after an acquisition 64_tc_223 while courts have blurred these distinctions between goodwill and going-concern value they are different conceptually see 348_f2d_175 9th cir computing software inc v commissioner supra pincite 444_f2d_677 5th cir see also 68_tc_563 in this case the effect of petitioner's agreement with the seller was that petitioner stepped into the seller's shoes he not only acquired the seller's clients but he also took over the seller's office equipment his office and his employees while the subject agreement dealt solely with the seller's clients and did not expressly concern the seller's office equipment office and employees the seller made it possible for petitioner to acquire the seller's ongoing business the business continued uninterrupted thus in this transaction we believe there was an element of going-concern value ufe inc v commissioner supra vgs corp v commis- sioner supra this was particularly important to petitioner who had worked for the seller for approximately years and had become familiar with the seller's business during that period based upon the above we find that petitioners have failed to rebut the conclusions of respondent's expert mr meade who allocated approximately percent of the purchase_price to going-concern value and the remainder to the client list accordingly we find that of the amount that petitioner paid to the seller dollar_figure approximately percent or dollar_figure should be allocated to going-concern value and the remainder dollar_figure should be allocated to the client list useful_life of the client list we find that petitioner's expert dr alexander has understated the useful_life of the subject client list similarly we find that respondent's expert mr meade has overstated the useful_life of the client list we may choose to accept the opinion of one expert in its entirety 74_tc_441 or we may be selective in the use of any portion of such an opinion see 86_tc_547 estate of bennett v commissioner tcmemo_1989_681 affd without published opinion 935_f2d_1285 4th cir based upon all of the facts and circumstances of this case and taking into account the analyses of both experts we find that the useful_life of the subject client list in petitioner's business is years accuracy-related_penalties respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for in the amount of dollar_figure and that petitioner is liable for the penalty for in the amount of dollar_figure respondent determined that the underpayment_of_tax for both years was due to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax or a substantial_valuation_overstatement petitioners bear the burden of proving that respondent's determination is wrong and that they are not liable for the accuracy-related_penalty rule a 58_tc_757 petitioners make the following argument that the penalty should not apply clearly welch relied upon his own expertise as well as the expertise of the seller's attorney who was experienced income_tax matters and who prepared the agreement tr and in view of the authorities described herein it is clear that there is substantial_authority for the position taken with respect to reporting deductions for the amounts paid_by welch under the agreement and therefore there was no substantial under- statement sec_6662 and clearly no negligence or disregard of rules and regulations generally if a taxpayer proves good_faith and reasonable reliance upon the advice of a competent and experienced accountant or attorney in the preparation of his or her return the addition_to_tax for negligence is inapplicable 94_tc_473 51_tc_467 in order to prove such reliance the taxpayer must establish that the return preparer was supplied with all necessary information and the incorrect return was the result of the preparer's mistakes weis v commissioner supra in this case there is no evidence that petitioner received advice from the seller's attorney concerning the deductions claimed on the subject returns or anything else the fact that the subject agreement was prepared by the seller's attorney and that he may have been a tax attorney does not establish that petitioners relied upon any advice from the seller's attorney in claiming the deductions at issue in this case similarly we reject petitioners' claim that they relied upon petitioner's expertise petitioners deducted the subject payments to the seller's assignee on the theory that the payments were attributable to the seller's covenant_not_to_compete respondent determined that petitioners are liable for the penalty on the ground that the covenant_not_to_compete had no basis in reality as described above we sustained respondent's determination as a matter of fact petitioners do not explain what expertise petitioner supplied moreover petitioner testified that he did not have experience working with covenants not to compete furthermore contrary to petitioners' assertion that there is substantial_authority for the subject deductions there is no authority of any kind to claim amortization deductions with respect to a covenant_not_to_compete that lacks economic reality based on the foregoing we sustain respondent's determinations pertaining to the sec_6662 penalty to reflect the foregoing under rule decision will be entered
